Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 07/19/2021 has been entered. Claims 1-5, 7-15 are pending.
Claim 6 is cancelled. Applicant’s amendment to the claims have overcome 112 rejections and claim objections previously set forth in the Non-Final Office Action notified on 3/19/2021. However, in view of amendment, new rejections has been made. 

Drawings

The drawings are objected to because of the following informalities:
FIG. 5 of the replacement submitted on 9/19/201 shows two reference numerals to point the same thing in the figure. It is unclear what reference numeral 112 points to. Further, if the previous reference numeral 12 has been replaced by the reference numeral 112, the previous reference numeral 12 should not be shown in the drawing. Appropriate correction is required.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “wires position” in line 11. This should be recited as “wires positioned”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an active tip deflection mechanism in claims 1 and 11-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 -5, 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1, “active tip deflection mechanism” now includes “a first pair of wires positioned through the sheath; and a second pair of wires positioned through the handle, such that the first wire and the second wire directly engage and the tip deflecting mechanism extends through the handle to the tip end of the sheath thereby allowing angular deflection of the tip end of the sheath,” (see claim 1, lines 11-16).  The pairs of wires extend through the handle to 
Now in regards to “a coupling mechanism releasably joining the handle and the coupling end of the sheath” recited in claim 1 in lines 4-5, para [0009] of the instant application states coupling mechanism releasably joining the handle and the coupling end of the sheath. Para [0021] of the instant application provides handle locking knob 14 that locks handle onto the sheath. Para [0031] with reference to FIG. 6 of the instant application, does not provide any detail about the releasable coupling of the coupling mechanism. No further recitation of coupling mechanism is provided in dependent claims or in the specification. Thus, it is unclear whether “coupling mechanism releasably joining the handle and the coupling end of the sheath” is for locking the handle with the sheath or is part of active tip deflection mechanism which is recited as another element in claim 1. 
Accordingly “a coupling mechanism releasably joining the handle and the coupling end of the sheath” fails to comply with the written description requirement. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim recites “the first wire” in line 12 and “the second wire” in line 13. There an inappropriate antecedent base in these recitations. Appropriate correction is required.
Further, regarding claim 1, the “active tip deflection mechanism” now includes “a first pair of wires positioned through the sheath; and a second pair of wires positioned through the handle, such that the first wire and the second wire directly engage and the tip deflecting mechanism extends through the handle to the tip end of the sheath thereby allowing angular deflection of the tip end of the sheath,” (see claim 1, lines 11-16). The pairs of wires extend through the handle to the tip end of the sheath. The first pairs of wires and the second pairs of wires engage via couplers such as ball and socket, threaded coupling, handle gear and sheath gear or magnetic coupling. Para [0029], [0030] and FIGS. 7a-7e describe these coupling between the wires.
Now in regards to “a coupling mechanism releasably joining the handle and the coupling end of the sheath” recited in claim 1, para [0009] of the instant application states coupling mechanism releasably joining the handle and the coupling end of the sheath. Para [0021] of the instant application provides handle locking knob 14 that locks handle onto the sheath. Para [0031] with reference to FIG. 6 of the instant application, does not provide any detail about the releasable coupling of the coupling mechanism. No further recitation of coupling mechanism is provided in dependent claims or in the specification. Thus, it is unclear whether “coupling mechanism releasably joining the handle and the coupling end of the sheath” is for locking the handle with the sheath or is part of active tip deflection mechanism which is recited as another element in claim 1. 
 In either situation, appropriate rewriting of the claim language is required to relate the claim elements properly.  
Claim 11 recites “active tip deflection mechanism extending through the handle to the tip end of the sheath includes a handle-to-tip coupler including a ball and socket coupling,” (see claim 11, lines 1-3). Ball and socket coupling is broadly recited as part of the tip deflection mechanism while it is in fact an element that couples the pairs of wires. This makes claim 11 unclear. Applicant is advised to rewrite the claim language accordingly. 
Claims 12-15 encompass similar defect. Appropriate correction is required.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
For example, see Kawaura (US 20120004503) discloses entire claim 1. Among others,  Kawaura discloses an active tip deflecting mechanism (wires 85 and knob 28 deflect the insertion portion 12; Para [0042]; FIGS. 2, 6-7) including: a first pair of wires (wires 85 inside the wire sheath 91; FIG. 7) positioned through the sheath; and a second pair of wires (Wires 85 inside the wire sheath 92; FIG. 7) positioned through the handle, such that the first wire and the second wire directly engage (wires engage through fitting 87 and 88; FIG. 7) and the tip deflecting mechanism extends through the handle to the tip end of the sheath (Knob 28 is used to 

No claims have been allowed in this Office Action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/            Examiner, Art Unit 3795                                                                                                                                                                                            

/AARON B FAIRCHILD/            Primary Examiner, Art Unit 3795